DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 8-14 and 21-33 are allowed.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 8-14 and 21-33 are allowed. The closest prior art found fails to teach singly or in combination the claimed invention. The Examiner was able to locate art which disclosed the concept of keeping track of applications that are installed on multiple devices. However, none of the found prior art adequately discloses the claimed subject matter. In order to meet the limitations of the independent claims a non-obvious combination of references would be needed. To put another way, 
The closest found prior art is listed below:
US 20010049286 A1, discloses a device registry server for automatic connection and data exchange between pervasive devices and backend systems.

US 7292990 B2, discloses a method for developing and distributing software, and more particularly, facilitating the distributed development of software.

US 20030110482 A1, discloses a system and method for remotely modifying software on a machine.

US 20100262590 A1, discloses enabling the operation of an application program concurrently or simultaneously on a plurality of computers interconnected via a communications link using a distributed runtime and enables improved performance to be achieved.

US 20140053145 A1, discloses control and reconciliation of operating system patching and software updates.

US 20160246586 A1, discloses a method and apparatus to manage application updates in a cloud environment. 

US 7519964 B1, discloses a system and method for application deployment in a domain for a cluster.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER O GUZMAN whose telephone number is (571)270-0588.  The examiner can normally be reached on Monday - Friday 8 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.O.G/Examiner, Art Unit 2446     

/BRIAN J. GILLIS/Supervisory Patent Examiner, Art Unit 2446